Name: COMMISSION REGULATION (EEC) No 1426/93 of 9 June 1993 re-establishing the levying of customs duties on products of categories 21 and 36 (order Nos 40.0210, and 40.0360), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  trade policy;  Asia and Oceania;  tariff policy
 Date Published: nan

 11 . 6. 93 Official Journal of the European Communities No L 140/17 COMMISSION REGULATION (EEC) No 1426/93 of 9 June 1993 re-establishing the levying of customs duties on products of categories 21 and 36 (order Nos 40.0210, and 40.0360), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 21 and 36 (order Nos 40.0210, 40.0360), originating in Indonesia, the relevant ceiling amounts to 562 000 pieces and 58 tonnes ; Whereas on 8 February 1993 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Council Regulation (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 14 June 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90 , shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Order No CN code Description 40.0210 21 ex 6201 12 10 Parkas ; anoraks, windcheaters, waister jackets and (1 000 pieces) ex 6201 12 90 the like, other than knitted or crocheted, of wool , ex 6201 13 10 of cotton or man-made fibres ; upper parts of ex 6201 13 90 tracksuits with lining, other than of category 16 or 6201 91 00 29 , of cotton or of man-made fibres 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41 (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 396, 31 . 12. 1992, p. 1 . No L 140/18 11 . 6 . 93Official Journal of the European Communities CN code DescriptionOrder No Category(unit) 40.0360 36 5408 10 00 Woven fabrics of continuous artificial fibres, other (tonnes) 5408 21 00 than those forjypes of category 114 5408 2210 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1993. T For the Commission Christiane SCRIVENER Member of the Commission